Citation Nr: 1516218	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-37 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected ganglion cyst of the left wrist.

2.  Entitlement to a compensable evaluation for service-connected tinea versicolor. 

3.  Entitlement to service connection for erectile dysfunction.

4.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a nervous condition, also claimed as a mental condition and now claimed as posttraumatic stress disorder (PTSD).
			

REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to September 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and August 2009 rating decisions.

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ) at the RO in Winston-Salem, North Carolina.  A transcript of this hearing has been associated with the claims file.  

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2014) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As the issues on appeal are either being granted in full or remanded for further development, the Board finds it unnecessary to discuss the requirements set forth Bryant any further at this point.


Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Board notes that additional medical evidence was associated with the file after the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  However, as these issues are either being granted in full or remanded for further development the Board finds no prejudice in proceeding to adjudicate these claims, as done below, without the benefit of a waiver of initial review of this evidence by the Agency of Original Jurisdiction in accord with 38 C.F.R. § 20.1304.

The issues of entitlement to a compensable evaluation for service-connected ganglion cyst of the left wrist, entitlement to a compensable evaluation for service-connected tinea versicolor, entitlement to service connection for erectile dysfunction, and entitlement to service connection for a nervous condition, also claimed as a mental condition and now claimed as PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a May 1979 Board decision, the Veteran's claim of service connection for an acquired psychiatric disorder was denied on the basis that an acquired psychiatric disorder was not shown to be present during service or thereafter.

2.  Evidence received since the May 1979 Board decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a nervous condition, also claimed as a mental condition and now claimed as PTSD.



CONCLUSIONS OF LAW

1.  The May 1979 Board decision denying the Veteran's claim of service connection for an acquired psychiatric disorder is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a nervous condition, also claimed as a mental condition and now claimed as PTSD has been submitted.  The claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for a nervous condition, also claimed as a mental condition and now claimed as PTSD, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a nervous condition, also claimed as a mental condition and now claimed as PTSD.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim for service connection for an acquired psychiatric disorder was previously denied in a May 1979 Board decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).   

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the May 1979 denial was that an acquired psychiatric disorder was not shown to be present during service or thereafter.  At the time of the denial, the Veteran's service treatment records and post-service VA medical records were considered.  The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran, private medical records, and VA medical records.  

With regard to the newly submitted evidence, the Board notes that the Veterans Benefits Management System (VBMS) file contains an April 2014 Assessment Summary from a doctor of psychology at Resilience Counseling Service, which noted that the Veteran had an anxiety disorder and depressive disorder due to his military service and his medical issues.  This examiner went on to note that the Veteran's back strain, cyst on the left wrist, and sleep issues contributed to his depression. 

As the claims file now contains medical evidence suggesting a link between the Veteran's current psychiatric disabilities and his service or between a current psychiatric disability and a service-connected disability, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  Shade, supra.  As such, this claim is reopened.  

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the claim for service connection for a nervous condition, also claimed as a mental condition and now claimed as PTSD, the Veteran's claim is reopened.  To this extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims folders, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to the Veteran's claim for entitlement to a compensable evaluation for service-connected tinea versicolor, the Veteran underwent a VA examination relating to this claim most recently in December 2010.  At this examination, the Veteran reported that this condition presented in the warm summer months.  At the December 2014 hearing, the Veteran testified that that he experiences outbreaks related to his tinea versicolor 3 or 4 times a month on his neck and his back. 


The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Specifically, the Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In light of fact that the Veteran has essentially asserted that his tinea versicolor has increased in severity since his most recent VA examination, the Board finds that the Veteran should be provided a new VA examination in order to determine the current severity and manifestations of his service-connected tinea versicolor.

With regard to the Veteran's claim for entitlement to a compensable evaluation for service-connected ganglion cyst of the left wrist, the Veteran testified at the December 2014 hearing that he takes medication every day for his daily flare-ups of pain related to this disability.  He further asserted that he was currently seeing a VA physician for this disability.

In light of the fact that the Veteran has alleged that he receives ongoing VA medical treatment and is currently prescribed pain medication for daily flare-ups related to his ganglion cyst of the left wrist, the Board finds that this issue must be remanded in order to obtain all recent VA treatment records that have not yet been associated with the claims file.

Further, as it appears that this condition has previously been evaluated solely as a skin condition, and the Veteran has testified that he experiences chronic wrist pain related to this condition, he should be provided a new VA examination in order to determine the current severity and manifestations of his service-connected ganglion cyst of the left wrist.

With regard to the Veteran's claim for service connection for erectile dysfunction, the Veteran indicated at the December 2014 hearing that he was told by a physician that the medications he takes for his back condition could be related to his erectile dysfunction.  As the Veteran is service connected for degenerative disc disease of the lumbosacral spine with scoliosis, the Board finds that an examination should be obtained as to whether the Veteran has a current diagnosis of erectile dysfunction that was caused or aggravated by a service-connected disability, to specifically include any medications he takes for his service-connected disabilities.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the Veteran's claim for service connection for entitlement to service connection for a nervous condition, also claimed as a mental condition and now claimed as PTSD, the Board notes that the Veteran's Virtual VA claims file contains a May 2013 VA mental disorder examination, at which the examiner determined that the Veteran's claimed condition was less likely than not incurred or caused by his claimed in-service injury, event, or illness.  As part of the rationale for this opinion, the examiner stated that the Veteran's depression (onset in 2003 or 2004) is anachronous with his back problems, which reportedly onset during his military service approximately 30 years earlier.  

The Board finds that the May 2013 VA examiner did not provide a sufficient rationale as to why the Veteran's back disability could not have eventually led to a psychiatric disability or aggravated a psychiatric disability.  Moreover, the examiner noted that the Veteran's depression had an onset in 2003 or 2004 but failed discuss in the rationale the fact that the Veteran indicated in an August 1978 statement that he was very depressed all the time in the service. 

With regard to the aforementioned April 2014 opinion from the private doctor of psychology linking the Veteran's current psychiatric disorders to service or to a service-connected disability, the Board finds that there is no indication that this examiner had access to the Veteran's service treatment records or complete medical history in order to render such an opinion.  



As such, he Board finds that a new VA opinion should be obtained as to whether the Veteran has a current diagnosis of a psychiatric disability of any kind, to include PTSD, that was caused or aggravated by his active duty service or by a service-connected disability.  Colvin, supra.  

Additionally, the Veteran should be given proper notice of the requirements for establishing secondary service connection according to 38 C.F.R. § 3.310.  

Finally, a Social Security Administration (SSA) inquiry for the Veteran indicated that he began receiving SSA disability benefits in August 2010.  Upon remand, the AOJ should obtain all available SSA disability records that could be pertinent to the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310. 

2. Obtain any and all VA treatment records that have not yet been associated with the claims file, to specifically include all available VA treatment records from the Salisbury VA Medical Center (VAMC) (and associated clinics) from March 5, 2012, to the present.

3. Obtain all available SSA disability records that could be pertinent to the claims on appeal. 

4. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected tinea versicolor.  To the extent possible, the examination should be scheduled during an eruption or exacerbation of his skin disorder to give the best indication of the disorder at its worst.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must provide the underlying reasons for any opinions provided.

5. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected ganglion cyst of the left wrist.  All complaints relating to this disability, to include orthopedic, skin, and neurologic complaints, should be considered.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must provide the underlying reasons for any opinions provided.

6. Schedule the Veteran for a VA examination for his erectile dysfunction claim.  The claims file should be provided to the appropriate examiner for review.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to render an opinion as to whether the Veteran currently has erectile dysfunction.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current erectile dysfunction began in, or was caused or aggravated by, his military service.  Additionally, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current erectile dysfunction is related in any way to, to include caused or aggravated by, a service-connected disability, to specifically include medications he takes for any service-connected disabilities. 


The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7. Arrange for the Veteran's entire claims folder to be returned to the VA examiner who conducted the May 2013 VA examination.  The examiner should again be requested to review the claims file.  Then, the examiner is asked to respond to the following:

a. Diagnose the Veteran with all current psychiatric disorders, to include PTSD.  

b. Opine as to whether it is at least as likely as not that any of the Veteran's current psychiatric disorders, to include PTSD began in, or were caused or aggravated by, his military service

c. Opine as to whether it is at least as likely as not that any of the Veteran's current psychiatric disorders, to include PTSD, were related in any way to, to include caused or aggravated by, his service-connected disabilities.

If the May 2013 VA examiner is unavailable, have an appropriate physician review the Veteran's claims file and provide the above requested opinions.  If further evaluation is needed to answer these questions, the Veteran should be scheduled for such. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent adjudication of the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


